— In a proceeding pursuant to Family Court Act article 6, the mother appeals from an amended order of the Family Court, Orange County (Woods, J.), dated January 18, 2008, which, upon consent of the parties, inter alia, awarded sole custody of the subject children to the father. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the appeal is dismissed, without costs or disbursements; and it is further,
*569Ordered that assigned counsel’s application for leave to withdraw as counsel is dismissed as academic.
The appeal must be dismissed, as no appeal lies from an order entered on consent of the appellant (see CPLR 5511). Spolzino, J.E, Florio, McCarthy and Dickerson, JJ., concur.